Lawrence, Judge:
The appeals for a reappraisement enumerated, in schedule A, attached to and made a part of the decision herein, present the question of the proper dutiable value of certain bicycle tireS- and tubes, imported from Holland.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of the instant merchandise to the United States, the prices at which such merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States were the invoiced unit prices as entered.
Upon the agreed facts of record, tbe court finds and holds that export value, as that value is defined in section 402 (b) of the Tariff Act of' 1930, as amended by the Customs Simplification Act of 1956 (19 U.S.C. § 1401a (b)), is the proper basis of value for the bicycle tires and. tubes in issue and that said value is represented by the invoiced unit prices as entered.
Judgment will issue accordingly.